DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Yoder (58,118) on 05/16/2022.

The application has been amended as follows: 
1.  (Currently Amended)  A computer-implemented method, comprising: 
determining, by a first component with one or more processors in a cloud computing environment, whether a first container of a plurality of containers in the cloud computing environment is crashed;
in response to the first container being crashed:
determining, by the first component, at least one transaction log entry from a first log file corresponding to the first container;
retrieving, by the first component, at least one in-doubt transaction corresponding to the first container from a first database corresponding to the first container; and
comparing, by the first component, the at least one transaction log entry with the at least one in-doubt transaction to determine a transaction recovery action;
wherein respective second components in respective containers of the plurality of containers:
add a hook on transaction log requests from the respective containers; and
redirect the transaction log requests to the first component. 

6.  (Currently Amended)  The method of Claim 4, wherein the determining at least one transaction log entry from a first transaction log file corresponding to the first container comprises:
determining, by the first component, the first transaction log file corresponding to the first container based on the first mapping; and
reading, by the first component, the at least one transaction log entry from the first transaction log file.

9.  (Currently Amended)  A system, comprising: 
a first component with a processing unit in a cloud computing environment; and
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing actions including:
determining whether a first container of a plurality of containers in the cloud computing environment is crashed;
in response to the first container being crashed:
determining at least one transaction log entry from a first log file corresponding to the first container;
retrieving at least one in-doubt transaction corresponding to the first container from a first database corresponding to the first container; and
comparing the at least one transaction log entry with the at least one in-doubt transaction to determine a transaction recovery action;
wherein respective second components in respective containers of the plurality of containers:
add a hook on transaction log requests from the respective containers; and
redirect the transaction log requests to the first component.

15.  (Currently Amended)  A computer program product, comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a first component with a processor in a cloud computing environment to cause the processor to perform actions including: 
determining whether a first container of a plurality of containers in the cloud computing environment is crashed;
in response to the first container being crashed:
determining at least one transaction log entry from a first log file corresponding to the first container;
retrieving at least one in-doubt transaction corresponding to the first container from a first database corresponding to the first container; and
comparing the at least one transaction log entry with the at least one in-doubt transaction to determine a transaction recovery action;
wherein respective second components in respective containers of the plurality of containers:
add a hook on transaction log requests from the respective containers; and
redirect the transaction log requests to the first component.

21.  (Currently Amended)  The system of Claim 12, wherein the determining at least one transaction log entry from a first transaction log file corresponding to the first container comprises:
determining, by the first component, the first transaction log file corresponding to the first container based on the first mapping; and
reading, by the first component, the at least one transaction log entry from the first transaction log file.
22.  (Currently Amended)  The computer program product of Claim 18, wherein the determining at least one transaction log entry from a first transaction log file corresponding to the first container comprises:
determining, by the first component, the first transaction log file corresponding to the first container based on the first mapping; and
reading, by the first component, the at least one transaction log entry from the first transaction log file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113